                                    Case 8:20-cv-00835-JGB-SHK Document 86 Filed 06/19/20 Page 1 of 4 Page ID #:1959



                                1     LEON J. PAGE, COUNTY COUNSEL
                                      LAURA D. KNAPP, SUPERVISING DEPUTY (CA SBN 162800)
                                2     laura.knapp@coco.ocgov.com
                                      D. KEVIN DUNN, SENIOR DEPUTY (CA SBN 194604)
                                3     kevin.dunn@coco.ocgov.com
                                      REBECCA S. LEEDS, SENIOR DEPUTY (CA SBN 221930)
                                4     rebecca.leeds@coco.ocgov.com
                                      KAYLA N. WATSON, DEPUTY (CA SBN 286423)
                                5     kayla.watson@coco.ocgov.com
                                      333 West Santa Ana Boulevard, Suite 407
                                6     Post Office Box 1379
                                      Santa Ana, California 92702-1379
                                7     Telephone: (714) 834-3300
                                      Facsimile: (714) 834-2359
                                8
                                      Attorneys for Defendants DON BARNES
                                9     and COUNTY OF ORANGE (erroneously named
                                      as ORANGE COUNTY, CALIFORNIA
                               10

                               11                               UNITED STATES DISTRICT COURT
                               12                             CENTRAL DISTRICT OF CALIFORNIA
OFFICE OF THE COUNTY COUNSEL




                               13                                            EASTERN DIVISION
      COUNTY OF ORANGE




                               14     MELISSA AHLMAN, DANIEL KAUWE,                         Case No.   8:20-cv-00835-JGB-SHK
                                      MICHAEL SEIF, JAVIER ESPARZA,
                               15     PEDRO BONILLA, CYNTHIA                                DEFENDANTS’ EX PARTE
                                      CAMPBELL, MONIQUE CASTILLO,                           APPLICATION TO IMMEDIATELY
                               16     MARK TRACE, CECIBEL CARIDAD                           DISSOLVE MAY 26, 2020
                                      ORTIZ, and DON WAGNER, on behalf of                   PRELIMINARY INJUNCTION; OR IN
                               17     themselves and all others similarly situated,         THE ALTERNATIVE, SET
                                      et al.,                                               EXPEDITED HEARING TO
                               18                                                           DISSOLVE PRELIMINARY
                                                   Plaintiffs/Petitioners,                  INJUNCTION
                               19
                                            v.                                              [Memorandum of Points and Authorities
                               20                                                           in Support Thereof, Declarations in
                                      DON BARNES, in his official capacity as               Support & [Proposed] Order
                               21     Sheriff of Orange County, California; and             concurrently filed herewith]
                                      ORANGE COUNTY, CALIFORNIA.
                               22
                                                   Defendants/Respondents.
                               23

                               24           TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:
                               25           Pursuant to Local Rule 7-19, the above-captioned Defendants, by and through
                               26     undersigned counsel, hereby apply ex parte to dissolve the Preliminary Injunction issued on
                               27     //
                               28     //

                                                                                      -1-
                                    Case 8:20-cv-00835-JGB-SHK Document 86 Filed 06/19/20 Page 2 of 4 Page ID #:1960



                                1     May 26, 2020 [ECF 65 1] (the “Order”) or in the alternative, grant Defendants an evidentiary
                                2     hearing on an expedited basis to further establish the facts supporting dissolving the Order.
                                3     It is further requested that this Court give scheduling priority to this Ex Parte Application
                                4     and the requests herein and in the supporting Memorandum of Points and Authorities filed
                                5     concurrently herewith as this issue will better determine the scope of the discovery
                                6     Plaintiffs are entitled to. Specifically, Defendants will and hereby do move the Court for:
                                7           (1)    An Order dissolving the Order upon the showing of changed circumstances by
                                8                  Defendants in these papers; or
                                9           (2)    Alternatively, if the Court does not dissolve the PI Order outright, for an Order
                               10                  granting Defendants an evidentiary hearing on an expedited basis to further
                               11                  establish the facts supporting dissolving the Order.
                               12           Defendants make this request ex parte to protect Defendants’ rights and maintain the
OFFICE OF THE COUNTY COUNSEL




                               13     status quo of conditions at the Orange County Jail (“Jail”), which have significantly
      COUNTY OF ORANGE




                               14     improved since this Court issued the Order. As of today, there are only 6 COVID positive
                               15     inmates in the Jail, and all are new arrestees. This is significant new evidence because it
                               16     demonstrates that there is currently zero intra-facility COVID-19 spread among the inmate
                               17     population and the current positive cases are a result of new arrestees becoming infected
                               18     through community transmission, and not from becoming infected in the Jail. As such,
                               19     Defendants request to immediately dissolve the Order on the grounds that the Order is not
                               20     factually or legally supported for it to remain.
                               21           As set forth in further detail in the Memorandum of Points and Authorities filed
                               22     concurrently herewith and the Declarations submitted in support thereof, Defendants submit
                               23     that good cause exists to grant the relief requested herein. The Court of Appeals “sua
                               24     sponte remand[ed] this case to [this Court] for the limited purpose of allowing the parties to
                               25     present any evidence of changed circumstances that might merit modification or dissolution
                               26     of the preliminary injunction.” Dkt. 16, 19. Accordingly, Defendants submit this ex parte
                               27

                               28
                                            1
                                               All references to ECF are to filings in the District Court case, while references to
                                      Dkt. are to filings in the Court of Appeals case.
                                                                                    -2-
                                    Case 8:20-cv-00835-JGB-SHK Document 86 Filed 06/19/20 Page 3 of 4 Page ID #:1961



                                1     application seeking immediate relief from this Court as Defendants have significant new
                                2     evidence to present to this Court that warrant dissolving the preliminary injunction.
                                3           In the alternative, Defendants respectfully request that this Court grant Defendants an
                                4     evidentiary hearing on an expedited basis to further establish the facts supporting dissolving
                                5     the Order.
                                6           Pursuant to Local Rule 7-19.1, on June 15, 2020, Defendants’ undersigned counsel
                                7     provided notice of its intent to file this ex parte application to Plaintiffs’ counsel by
                                8     electronic mail, and inquired as to Plaintiffs’ position. See Declaration of Kayla Watson.
                                9     On June 17, counsel for both parties met and conferred over the phone regarding inter alia,
                               10     the grounds for Defendants seeking ex parte relief, which Plaintiffs’ counsel disagreed with.
                               11     Id. Plaintiffs’ counsel’s name, address, and telephone number are as follows:
                               12           Stacey K. Grigsby
                                            sgrigsby@cov.com
OFFICE OF THE COUNTY COUNSEL




                               13           Covington & Burling LLP
                                            One City Center, 850 Tenth Street, NW
      COUNTY OF ORANGE




                               14           Washington, DC 200001-4956
                                            (202) 662-5238
                               15

                               16           Defendants’ application is based on this Notice of Ex Parte Application, the
                               17     accompanying Memorandum of Points and Authorities, the Declarations filed concurrently
                               18     herewith, the pleadings, transcripts, records and papers filed herein, and such other and
                               19     further oral and documentary evidence and legal memoranda as may be presented at or by
                               20     hearing on this application. A proposed order is lodged herewith.
                               21      DATED: June 19, 2020                       Respectfully submitted,
                               22                                                 LEON J. PAGE, COUNTY COUNSEL
                                                                                  KAYLA N. WATSON, DEPUTY
                               23

                               24                                                 By:              /s/
                                                                                           Kayla N. Watson, Deputy
                               25
                                                                                           Attorneys for Defendants,
                               26                                                          Don Barnes and County of Orange
                               27

                               28


                                                                                     -3-
                                    Case 8:20-cv-00835-JGB-SHK Document 86 Filed 06/19/20 Page 4 of 4 Page ID #:1962



                                1                                  CERTIFICATE OF SERVICE
                                2            I declare that I am a citizen of the United States employed in the County of Orange,
                                      over 18 years old and that my business address is 333 W. Santa Ana Blvd., Ste. 407, Santa
                                3     Ana, California 92701; and my e-mail address is Marzette.lair@ coco.ocgov.com. I am not
                                      a party to the within action.
                                4
                                             BY CM/ECF: On June 19, 2020, I caused the document DEFENDANTS’ EX
                                5     PARTE APPLICATION TO DISSOLVE MAY 26, 2020 PRELIMINARY INJUNCTION;
                                      OR IN THE ALTERNATIVE, SET EXPEDITED HEARING TO DISSOLVE
                                6     PRELIMINARY INJUNCTION to be served upon all counsel of record in this action who
                                      are registered with the United States District Court’s CM/ECF system and listed below by
                                7     utilizing the United States District Court’s CM/ECF system:
                                8      MITCHELL KAMIN, ESQ                        JOHN WASHINGTON, ESQ.
                                       mkamin@cov.com                             jwashington@sshhlaw.com
                                9      AARON LEWIS, ESQ.                          SCHONBRUN, SEPLOW, HARRIS,
                                       alewis@cov.com                             HOFFMAN & ZELDES LLP
                               10      BRITTANY BENJAMIN, ESQ.
                                       bbenjamin@cov.com                          PETER ELIASBERG, ESQ.
                               11      COVINGTON & BURLING LLP                    peliasberg@aclu.org
                                                                                  AMERICAN CIVIL LIBERTIES FUND OF
                               12      CASSANDRA STUBBS, ESQ.                     SOUTHERN CALIFORNIA
                                       cstubbs@aclu.org
OFFICE OF THE COUNTY COUNSEL




                               13      AMERICAN CIVIL LIBERTIES                   PAUL HOFFMAN, ESQ.
                                       UNION FOUNDATION                           hoffpaul@aol.com
      COUNTY OF ORANGE




                               14                                                 UNIVERSITY OF CALIFORNIA, IRVINE
                                       STACEY GRIGSBY, ESQ.                       SCHOOL OF LAW CIVIL RIGHTS
                               15      sgrigsby@cov.com                           LITIGATION CLINIC
                                       AMIA TRIGG, ESQ.
                               16      atrigg@cov.com                             CARL TAKEI, ESQ.
                                       COVINGTON & BURLING LLP                    ctakei@aclu.org
                               17                                                 SOMIL TRIVEDI, ESQ.
                                       OLIVIA ENSIGN, ESQ.                        strivedi@aclu.org
                               18      oensign@aclu.org                           CLARA SPERA, ESQ.
                                       CRISTINA BECKER, ESQ.                      cspera@aclu.org
                               19      cbecker@aclu.org                           AMERICAN CIVIL LIBERTIES UNION
                                       AMERICAN CIVIL LIBERTIES                   FOUNDATION
                               20      UNION FOUNDATION
                                                                                  ZOE BRENNAN-KROHN, ESQ.
                               21                                                 zbrennan-krohn@aclu.org
                                                                                  AMERICAN CIVIL LIBERTIES UNION
                               22                                                 FOUNDATION
                               23
                                           I declare that I am employed in the office of a member of the Bar of this Court at
                               24     whose direction the service was made.
                               25           Executed in Santa Ana, California this 19th day of June, 2020
                               26                                           _______s/Marzette L. Lair_______
                               27

                               28
